UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5243



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CERON MONTRELL REED,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00419-1)


Submitted:   May 30, 2007                  Decided:   July 10, 2007


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cecilia Oseguera, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant.     Kevin Zolot,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ceron Montrell Reed pled guilty to carjacking (Count 1),

in violation of 18 U.S.C. § 2119 (2000); using or carrying a

firearm during a crime of violence (Count 2), in violation of 18

U.S.C.A. § 924(c) (West 2000 & Supp. 2007); and possessing a

firearm after being convicted of a felony (Count 3), in violation

of 18 U.S.C. § 922(g)(1) (2000).            The district court imposed a

262-month sentence consisting of a total of 142 months as a career

offender on Counts 1 and 3 and a consecutive 120 months on Count 2.

Reed’s counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), challenging Reed’s sentence on Counts 1 and 3

but stating that, in his view, there are no meritorious issues for

appeal.     Reed   was   informed   of   his    right   to   file   a   pro   se

supplemental brief but has not done so.          We affirm.

           Counsel questions whether the district court violated

Reed’s Sixth Amendment rights by classifying Reed as a career

offender under U.S. Sentencing Guidelines Manual § 4B1.1 (2005),

where the predicate convictions were not charged in the indictment

or proved beyond a reasonable doubt.           This argument is foreclosed

by our decision in United States v. Collins, 412 F.3d 515, 521-23

(4th Cir. 2005).

           In accordance with Anders, we have reviewed the entire

record    for   any   meritorious     issues     and    have   found     none.

Accordingly, we affirm Reed’s convictions and sentence. This court


                                    - 2 -
requires that counsel inform her client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -